  

AO 93 (Rev. 12/09) Search and Seizure Warrant erence, Fi]

 

cee LOGGED
mene RECEIVED
UNITED STATES DISTRICT COURT aug 01 y94g
for the a
. we BALT}
District of Maryland BY Bes: BERET Count
. DE: :
In the Matter of the Search of ) , 2
(Briefly describe the property to be searched } _ S - vt
or identify the person by name and address) } Case No.
One (1) US Postal Priority Parcel
)

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Maryland
(identify the person or describe the property to be searched and give its location):

See Attachment A

 

The person or property to be searched, described above, is believed to conceal (identify the person or describe the

property to be seized):
Controlled substances or the proceeds thereof (i.e. US currency) and/or material relating to the distribution of controlled substances through
the US Mail, in violation of Title 21 United States Code, § 843(a)(1), 843(b), and 846 as evidence of said violations.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

 

YOU ARE COMMANDED to execute this warrant on or before a
in the daytime 6:00 a.m. to 10 p.m. [ at any time in the day or night as I find reasonable cause has been
established. ;

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

 

(name)

a I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay

of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) oO for days (not to exceed 30).

 

CJ until, the facts justifying, the later specific date of

Date and time issued: XD q

. ”.. Judge's signature —
IS , iH oA ¥ mo
City and state: Baltimore, MD Stephanie A. Gallagher, US Magistrate Judge

Printed name and fitle

aa

 

 
 

AG 93 (Rev. 12/09) Search and Seizure Warrant (Page 2}

 

+

 

Return

 

Date and time warrant executed:

 

 

Copy of warrant and inventory left with:

 

"19-aSS1- Ab ada @ WW his

Inventory made in the presence of :
ekitis

oe Fb fe cel brew

 

Inventory of the property taken and name of any person(s) seized:

[qs sare ee

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant

to the designated judge.

 

Dates “OU [1 . eurg oe
, a Executing officer's signature

 

(To f 6S 45.

 

 

 

NL _Printed name and title

 

 
